Citation Nr: 9927880	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-29 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
post lumbar disc surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1967 to September 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on Appeal from a rating decision in which the 
regional office (RO) awarded a rating of 20 percent for 
status post lumbar disc surgery.

The veteran asserted in the Department of Veterans Affairs 
(VA) Form 9 he filed in September 1997 that he was unable to 
work due to his service connected disability.  The assertion 
suffices as an informal claim for a total disability rating 
for compensation purposes based on individual unemployability 
due to service connected disability (TDIU).  The claim for 
TDIU has not been developed for appellate review and is 
referred to the RO for appropriate action.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement (NOD) following the grant of service connection 
and the initial assignment of a disability evaluation from 
that of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in either the RO's characterization of the issue or 
in the Board's characterization of the issue as one of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issue in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's disability from intervertebral disc syndrome 
status post lumbar disc surgery is manifested by severe, 
constant back pain and radicular pain to his right lower 
extremity, with neurological signs consistent with the sight 
of the disc disease and nerve impingement, with frequent 
exacerbations and little or no intermittent relief.


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent for 
intervertebral disc syndrome, status post lumbar disc 
surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical record show that in October and November 1967 
the veteran had complaints of, and treatment for, lower back 
pain and a right lumbar paravertebral muscle spasm with 
decreased sensation in the lateral aspects of both legs.  He 
was treated with a muscle relaxant and pain medication.

During a VA orthopedic examination in May 1994, the veteran 
gave of history of low back pain which began in 1967.  He 
told the examiner he had surgery for lumbar disc disease in 
1974.  His current complaints were of pain and  stiffness in 
his back and pain in his right hip which radiated to his 
posterior thigh and popliteal fossa.  He also reported having 
pain around his right ankle joint.  On neurological 
examination, the right lower extremity had weakness of the 
hip extensors which was 4/5.  There was minimal weakness of 
the right iliopsoas, right hamstring, and extensor hallucis 
longus, which were 4+/5.  Other muscle groups of the right 
lower extremity were within normal limits.  Deep tendon 
reflexes were bilateral, symmetrical, and normal.  Plantar 
response was flexor bilaterally.  Sensory examination was 
remarkable for diminished pin prick in the right calf area.  
Sensation to vibration was intact.  The veteran's gait showed 
a limp.  He had difficulty walking on his toes on the right 
side, which the examiner indicated was indicative of weakness 
of plantar flexor of the right foot.  The examination 
revealed stiffness with limitation of range of motion of the 
lumbar spine.  There was a midline scar in the lower lumbar 
area.  Straight leg raising test was positive at approximate 
50 to 70 on the right side.  Straight leg raising was 
negative on the left.  There was no tenderness to fist 
percussion of the spine.  The diagnosis was status post 
lumbar disc surgery with weakness of the right hip extensor 
and plantar flexor of the right foot.

The Board granted service connection for the veteran's low 
back disorder in June 1997.  The RO assigned a 20 percent 
disability rating in a July 1997 rating decision.  The RO has 
evaluated the veteran's disability from status post lumbar 
disc surgery utilizing Diagnostic Code 5293.  Under that 
diagnostic code, pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of a diseased disc is rated as 60 percent 
disabling when there is little intermittent relief.  Severe 
intervertebral disc syndrome is rated 40 percent disabling 
where there are recurring attacks, with intermittent relief.  
For moderate symptoms of intervertebral disc syndrome, a 20 
percent rating is assigned.  Mild symptoms are rated 10 
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated zero percent disabling.  

The veteran testified before the undersigned Member of the 
Board in July 1999 that his lumbar disc disorder was 
manifested by constant, severe pain, and inability to sit or 
stand for any prolonged period of time.  He reported that he 
was taking 600 milligrams of Ibuprofen three times a day.  He 
reported pain upon awakening in the morning and pain when 
retiring at night.  He stated that his back symptoms caused 
him to stay in bed five to six times per month for a period 
of two days.

In a statement dated in March 1999, a private physician 
reported that she had been treating the veteran since 
September 1997.  His subjective symptoms were of severe, 
constant back pain with inability to sit or stand for any 
prolonged period of time.  Objective findings included very 
limited range of motion of the lumbar spine due to pain.  The 
physician described the veteran's progress an unimproved.  In 
her opinion, the veteran was totally disabled.  A report of a 
computed tomography scan of the veteran's lumbar spine dated 
in March 1999 showed a posterior bulging of the disc at the 
vertebral interspace between the second and third lumbar 
vertebrae (L2-3) with compression of the thecal sac.  There 
was also posterior bulging with compression of the thecal sac 
at L4-5.  The interspace at the level of the fifth lumbar and 
first sacral vertebrae (L5-S1) was markedly narrowed and 
showed an early vacuum disc.  There were degenerative changes 
of the articular facets at that level.  There were also 
degenerative changes of the sacroiliac joints.

The veteran was examined by another private physician later 
in March 1999.  The veteran reported that his back hurt 24 
hours a day.  He awoke with it hurting and went to bed with 
in hurting.  Any type of physical activity made it worse.  At 
times, his right leg would give away.  On examination, the 
doctor could not elicit reflexes in the right lower 
extremity.  The veteran was unable to lie flat on the 
examining table due to back pain.  Elevation of his legs 
produced back pain at about 15 degrees bilaterally.  There 
was decreased vibratory and fine touch sensation in the right 
lower extremity.  The veteran was unable to walk on toes or 
heels.  He could flex his lumbosacral spine only 15 degrees, 
bend laterally five degrees, and extend backward five degrees 
or less.  The pertinent diagnosis was lumbosacral pain 
secondary to degenerative disc disease.

Levels of disability under the Diagnostic Code 5293 are based 
on the severity of the symptoms and the degree and duration 
of periods of relief from such symptoms.  In this case, the 
evidence supports a finding the veteran's back pain and 
radicular pain to his right lower extremity is severe and 
constant, with frequent exacerbations and little or no 
intermittent relief.  Clinical findings show neurological 
signs consistent with the sight of the disc disease.  Nerve 
impingement which has been positively identified by CT 
studies.  Therefore, the Board concludes that the criteria 
for a rating of 60 percent for intervertebral disc syndrome, 
status post lumbar disc surgery, have been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The functional impairment that 
can be attributed to pain, weakness, limitation of motion, 
and excess fatigability has been taken into account.  See 
DeLuca v. Brown, 8 Vet App 202 (1995).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Although no higher rating is 
provided under the schedular criteria set out in Diagnostic 
Code 5293, the 60 percent rating to be assigned pursuant to 
this decision contemplates the level of disability manifested 
in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.


ORDER

An increased rating of 60 percent for degenerative disease of 
the lumbar spine is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

